Citation Nr: 1448712	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  05-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the Veteran's discharge from his period of service from February 1, 1998 to October 18, 2001, constitutes a bar to Department of Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to February 1995, with an honorable discharge, and from February 1998 to October 2001, with an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 administrative decision and an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case for further development in December 2007, July 2009, January 2011, and February 2013.  The case has returned to the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) was remanded in February 2013 along with the claim currently on appeal.  Following development conducted pursuant to the Board's February 2013 remand, the AOJ granted service connection for bipolar disorder and combined it with the rating for PTSD in a December 2013 rating decision, wherein it increased the Veteran's rating for those disabilities from 50 to 70 percent.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his spouse testified before a Veterans Law Judge (VLJ) sitting at the St. Petersburg, Florida, RO in October 2012.  A transcript of the hearing is associated with the claims file.  In October 2014, in response to a VA letter notifying the Veteran that the VLJ before whom he testified is no longer employed by the Board, the Veteran informed VA that he wants another Travel Board hearing.  38 C.F.R. § 20.707 (2014).  The Veteran's request is granted, and this issue is remanded to the RO for scheduling of the requested Travel Board hearing.  38 C.F.R. § 19.75 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

